On Motion for Rehearing
SPERRY, Commissioner.
In her motion for rehearing plaintiff, for the first time, calls attention to the fact that the transcript filed by her does not show that there was attached to defendant’s cross petition for divorce the required statutory affidavit. However, we have, on our own motion, had defendant’s original answer and cross petition for divorce brought before us. Attached thereto is the required statutory affidavit.
Other grounds presented in the motion have been considered and they are without merit.
The motion for rehearing and to transfer to the Supreme Court should be overruled.
BOUR, C., concurs.
PER CURIAM.
The foregoing opinion on motion for rehearing by SPERRY, C., is adopted as the opinion of the court. The motion for rehearing and to transfer to the Supreme Court is overruled.
All concur.